 



EXHIBIT 10.60
***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2(b)(1)
LICENSE AND DISTRIBUTION AGREEMENT
by and between
Immuno-Designed Molecules S.A.
and
Cambridge Laboratories Ltd.
 

IDM Initial   CL Initial

 



--------------------------------------------------------------------------------



 



May 10, 2005   2 / 36

TABLE OF CONTENTS

         
1 DEFINITIONS
    5  
2 APPOINTMENT
    8  
2.1 APPOINTMENT AND GRANT
    8  
2.2 SUB-DISTRIBUTION AND SUB-LICENSES
    8  
3 SCOPE OF APPOINTMENT
    8  
3.1 TERRITORY
    8  
3.2 COMPETITIVE PRODUCTS AND CLINICAL TRIALS
    9  
3.3 NEW INDICATIONS / ADDITIONAL TERRITORY
    10  
3.4 IMPROVEMENTS
    10  
3.4.1 Distributor’s Improvements
    10  
3.4.2 Development of Distributor’s Improvements
    11  
3.4.3 Supply of data by the Distributor
    11  
3.4.4 IDM Improvements
    11  
3.4.5 Rejection of IDM Improvements
    11  
4 UP-FRONT FEE / MILESTONES
    11  
4.1 UP-FRONT FEE
    11  
4.2 UP-FRONT FEE PARTIAL REIMBURSEMENT
    11  
4.3 REGISTRATION MILESTONE
    11  
4.4 NET SALES-RELATED PERFORMANCE ROYALTY
    12  
 
       
5 RELATIONSHIP BETWEEN THE PARTIES
    12  
5.1 INDEPENDENT CONTRACTORS
    12  
5.2 WHOLESALERS
    12  
5.3 IDM RESPONSIBILITIES AND OBLIGATIONS
    12  
6 REGULATORY
    12  
7 DISTIBUTOR’S DUTIES
    13  
7.1 GENERAL
    13  
7.2 PROMOTION, MARKETING AND SALES
    14  
7.3 COMMENCEMENT OF MARKETING
    15  
7.4 PROMOTIONAL MATERIALS
    15  
7.5 PROVISION OF Know-How
    16  
7.6 MINIMUM ANNUAL QUOTAS
    16  
 
       
8 IDM’S DUTIES
    16  
8.1 CONFORMITY OF PRODUCT
    16  
8.1.1 Compliance with Product Specifications
    16  
8.1.2 Claims of non-conformity
    16  
8.1.3 Non-conforming Product
    16  
8.1.4 Laboratory costs
    17  
8.1.5 Disclaimer
    17  
8.1.6 Warranty exclusions
    17  
8.1.7 Additional specifications
    17  
8.2 LICENSES TO PERFORM
    18  
8.3 MARKETING ASSISTANCE, PROVISION OF KNOW-HOW
    18  
 
       
9 COOPERATION BETWEEN PARTIES
    18  
9.1 MARKETING PLANNING
    18  
9.2 INTELLECTUAL PROPERTY RIGHTS
    18  
9.3 IDM’s PATENT OBLIGATIONS
    18  
9.4 IDM’S ORPHAN DRUG DESIGNATION OBLIGATIONS
    19  
10 FORECASTS AND ORDERS
    19  
10.1 FORECASTS
    19  
10.2 ORDERS
    20  
11 PRICE OF PRODUCT
    20  
11.1 CONDITION PRECEDENT
    20  
11.1.1 Public Price
    20  
11.1.2 No material adverse change
    20  
11.2 TRANSFER PRICE OF PRODUCT
    20  
11.3 ROYALTIES
    21  
11.4 ROYALTY PAYMENT AND RECONCILIATION
    21  
11.5 CURRENCY AND EXCHANGE RATES
    21  

 

IDM Initial   CL Initial

 



--------------------------------------------------------------------------------



 



May 10, 2005   3 / 36

         
11.6 PRICE REVISION
    21  
11.6.1 Following Cost of Goods changes
    21  
11.6.2 Following commercial amendments
    21  
12 DELIVERY OF PRODUCT
    21  
13 RECORDS
    22  
13.1 RECORDS
    22  
13.2 LATE PAYMENTS
    22  
13.3 GUARANTEE
    22  
14 STORAGE — INVENTORY — RETURNS
    22  
14.1 STORAGE
    22  
14.2 RETURN OF PRODUCT
    22  
15 QUALITY
    22  
15.1 QUALITY CONTROL
    22  
15.2 SUSPENSION OF DISTRIBUTION
    23  
15.3 PRODUCT RECALL
    23  
16 TRADEMARKS
    23  
16.1 USE OF TRADEMARKS
    23  
16.2 PRODUCT MARK INFRINGEMENT
    24  
16.3 MAINTENANCE OF THE TRADEMARKS
    25  
16.4 INACTIVE OR ABANDONED TRADEMARKS
    25  
 
       
17 TERM AND TERMINATION OF THE AGREEMENT
    25  
17.1 TERM OF THE AGREEMENT
    25  
17.2 TERMINATION
    25  
17.3 CHANGE OF CONTROL / ASSIGNMENT
    26  
17.4 CONSEQUENCES OF TERMINATION
    26  
18 CONSEQUENTIAL LOSS — INSURANCE
    27  
18.1 CONSEQUENTIAL LOSS
    27  
18.2 INSURANCE
    27  
19 INDEMNIFICATION
    28  
19.1 INDEMNIFICATION BY THE DISTRIBUTOR
    28  
19.2 INDEMNIFICATION BY IDM
    28  
19.3 INDEMNITY PROCEDURE
    29  
19.4 DEFENCE OF CLAIM
    29  
20 ACTIONS OF COMPETITORS, LITIGATION
    29  
21 CONFIDENTIALITY
    29  
21.1 CONFIDENTIAL INFORMATION
    29  
21.2 PRIOR CONFIDENTIALITY AGREEMENT
    30  
22 GOVERNING LAW — DISPUTES
    30  
22.1 GOVERNING LAW
    30  
22.2 DISPUTES
    30  
22.2.1 Mediation
    30  
22.2.2 Arbitration
    30  
23 FORCE MAJEURE
    30  
24 REPRESENTATIONS AND WARRANTIES
    31  
24.1 REPRESENTATIONS AND WARRANTIES OF IDM
    31  
24.1.1 Organization and authority
    31  
24.1.2 No conflict
    31  
24.1.3 Ownership
    31  
24.1.4 Enforceability
    31  
24.1.5 Actions
    31  
24.1.6 No infringement
    31  
24.1.7 Warranty
    32  
24.2 REPRESENTATIONS AND WARRANTIES OF CL
    32  
24.2.1 Organization and authority
    32  
24.2.2 No conflict
    32  
25 MISCELLANEOUS
    32  
25.1 ENTIRE AGREEMENT
    32  
25.2 No WAIVER
    33  
25.3 PUBLIC ANNOUNCEMENTS
    33  
25.4 NOTICES
    33  

 

IDM Initial   CL Initial

 



--------------------------------------------------------------------------------



 



May 10, 2005   4 / 36

         
25.5 SEVERABILITY
    34  
25.6 LANGUAGE
    34  
25.7 EXPENSES
    34  
26 SCHEDULES
    35  
26.1 SCHEDULE A
    35  
26.2 SCHEDULE B
    35  
26.3 SCHEDULE B-1
    35  
26.4 SCHEDULE C
    35  
26.5 SCHEDULE D
    35  
27 SCHEDULE E — PATENT LIST
    36  

 

IDM Initial   CL Initial

 



--------------------------------------------------------------------------------



 



May 10, 2005   5 / 36

LICENSE AND DISTRIBUTION AGREEMENT
This License and Distribution Agreement (the “Agreement”) is made as of the Date
of Signature between:
IDM IMMUNO-DESIGNED MOLECULES S.A., a limited company organised and existing
under the laws of France, registered at Paris RCS under 382 632 263, whose
office is at 172 rue de Charonne 75011 Paris FRANCE.
Hereinafter referred to as “IDM”
and
CAMBRIDGE LABORATORIES LTD. trading as CAMBRIDGE LABORATORIES IRELAND whose
principal place of business is Alexandra House, The Sweepstakes, Ballsbridge,
Dublin 4, IRELAND.
Hereinafter referred to as “CL” or “Distributor”.
RECITALS
1. CL is engaged in the business of promoting, marketing, selling and
distributing certain pharmaceutical products.
2. IDM desires to appoint the Distributor as its exclusive distributor of the
Product in the Territory and the Distributor desires to accept such appointment
subject to the terms of this Agreement.
AGREED TERMS
1 DEFINITIONS
When used in this Agreement, including the Recitals and the Schedules (which are
an integral part of this Agreement) and unless otherwise expressly indicated,
the following terms shall have the following meanings:
Adverse Events means any undesirable event (from any source, including consumers
or competitors) including serious adverse events reported to the Distributor or
of which the Distributor becomes aware, and, in particular, those events
relating to the Product in respect of which the Parties’ respective obligations
are set out in Schedule B.
Affiliates means with respect to any Party, any person that directly, or
indirectly through one or more intermediaries, controls or is controlled by or
is under common Control with such Party. The term control, for the purpose of
this definition, with respect to the relationship between or among two persons,
means the possession, directly or indirectly or as trustee or executor of the
power to direct or cause the direction of the affairs or management of a person,
whether through ownership of voting securities or executor, by contract or
otherwise, including, without limitation, the ownership, directly or indirectly,
of securities having the power to elect a majority of the board of directors or
similar body governing the affairs of such person.
Agreement means this agreement between the Parties.
Authorities means the competent authorities in the Territory in charge of
determining and/or approving the marketing, the pricing and/or the reimbursement
(as applicable) of pharmaceutical products.
Business Year means a calendar year or, in the case of the first Business Year,
the remainder of the calendar year current at the Effective Date.
(CL INITIAL) [a18902a1890205.gif]

IDM Initial   CL Initial

 



--------------------------------------------------------------------------------



 



May 10, 2005   6 / 36

Change of Control has the meaning set forth in Article 17.3.
Combination Products means any biotechnological or pharmaceutical composition
incorporating the active ingredient of the Product together with one or more
additional products, therapeutic agents or prophylactic agents.
Competitive Products means any product that competes with the Product in the
Indication, including for the avoidance of doubt, any products developed or
licensed by the Distributor.
Confidential Information means all IDM Know-How and all other technical,
scientific, commercial and other data and information supplied by either Party
or its Affiliates to the other relating to the Product or the businesses of the
Parties.
Confidentiality Agreement means the agreement between the Parties dated April 8,
2004.
Date of Signature means the date of signature of the Agreement by the last Party
to sign it.
Delivery means delivery of Product CPT (2000 ICC Incoterms), but for Article 12
(b).
Distributor Know-How means all Know-How acquired by the Distributor during the
course of the Agreement which is in the Distributor’s possession and which the
Distributor is free to disclose to IDM without accounting to third parties.
Distributor Marketing Plan means the plan of Schedule D. This plan shall be due
by the Distributor no later than three (3) months before the Effective Date.
This plan shall contain a complete strategic and tactical marketing and sales
plan. Headline content of the plan is placed in Schedule D.
Dossier means the collection of clinical, technical, pharmacological, medical,
regulatory, scientific and other data, permits and granted approvals in the
possession of IDM as at the Date of Signature which IDM will supply to the
Distributor, in the form in which it exists at IDM, as soon as practicable
following the Date of Signature.
Effective Date means the date of the first Delivery of the quantity of the
Product first ordered by CL pursuant to Article 10, fully complying with the
Product Specifications and certified ready for release to the market after the
grant by the pricing Authority in the Territory of the Public Price.
EMEA means the European Medicines Evaluation Agency or any successor authority.
GMP means as relevant to the Products, the principles and guidelines of good
manufacturing practice as contained in a directive 2003/94/EC (medicinal
products for human use), as such principles and guidelines are interpreted and
expanded in “The Rules Governing Medicinal Products in the European Community,
Volume IV. Good Manufacturing Practice for Medicinal Products”.
IDM Know How means the Dossier and all Know-How acquired by IDM during the
course of the Agreement which is in IDM’s possession and which IDM is free to
disclose to the Distributor without accounting to third parties.
IDM Site means any IDM manufacturing and/or storage site.
Improvements means any and all improvements, modifications and developments
relating to the Product including, but not limited to, those that will improve
the Product’s quality, bioavailability, side effect profile, solubility,
efficacy or patient or medical professional acceptance and /or compliance and
shall include, but not be limited to, extensions of the label claims for the
Product, line extensions, new dosage forms of the Product, new delivery systems,
development of an isomer, polymorph, salt, ester, analogue or derivative of the
Product or the active substance of the Product or any metabolite and any
Combination Product.

      IDM Initial   CL Initial

 



--------------------------------------------------------------------------------



 



May 10, 2005   7/36

Indication means osteosarcoma
Initial Term means ten (10) years following the Effective Date of the Agreement
or the date of the last of the patents listed in the Schedule E related to the
product and applicable in the Territory to expire whichever is the longest.
Know-How means all technical, clinical, regulatory, medical and commercial data
and other information relating to the Product developed or acquired by either
Party in the course of this Agreement which is necessary or useful for the
activities contemplated hereby. Know-How does not include details on how to
manufacture the Product.
Marketing Approval means the marketing authorisation granted by the Authorities
such as, but not limited to, EMEA.
Minimum Annual Quotas means the quantities of Product to be purchased by the
Distributor during each Business Year as agreed between the Parties and set
forth in Schedule C, as amended from time to time in writing.
Net Sales means, [...***...]
New Indication means any indication other than the Indication.
Parties means IDM and the Distributor and their respective successors in title.
Party means either IDM or the Distributor and their respective successors in
title.
Patents means the patent application IDM intends to file in respect of the
manufacturing process for the Product and any other Product related claiming
patents or applications for such existing now or at any time during the term of
this Agreement together with (a) all patents in the Territory issuing from said
applications; (b) any additions, divisions, continuations,
continuations-in-part, amendments, amalgamations, reissues, and re-examinations
of such applications or patents in the Territory; (c) any confirmation,
importation and registration patents and patent applications in the Territory in
whatever legal form and by whatever legal title they are granted.
Product means a package comprising one (1) vial containing [...***...] MTP-PE
ready to be administered to patients in the Indication. The package delivered by
IDM will be in its finished form, ready for resale by the Distributor in the
Territory as specifically described in Schedule A.
Product Marks means any trademark, service mark, trade name, domain name and
logo used on or in connection with the identification of the Products. IDM Marks
means the IDM name and logo or any other corporate related names or logos
controlled by IDM or its Affiliates at the Effective Date or at any time during
the term of this Agreement and which are used in connection with the services to
be performed under this Agreement or otherwise in connection with this
Agreement. For the purposes hereof, the term control shall mean the possession
of the ability to grant the right, to license or sublicense, without violating
the terms of any agreement or other arrangement with any third party

         
 
  *   Confidential Treatment Requested
under 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2(b)(1)

 



--------------------------------------------------------------------------------



 



May 10, 2005   8/36

existing at the time of the grant of right, license or sublicense.
Product Specifications are set forth in Schedule A. Schedule A shall be those
set forth in the Marketing Approval and may be amended and supplemented from
time to time in writing following the prior approval of the Authorities.
Schedule A also contains a description of the current packaging of the Product,
however, each time the packaging of the Product is modified in accordance with
the procedures set forth in Schedule B-1 and following prior approval of the
Authorities, Schedule A shall be deemed to have been modified accordingly.
Public Price means the price, approved by the Authorities, to be paid by a
patient (or his or her insurers) or a payer for the Product in the Territory or,
if less, the maximum level of reimbursement in respect of the Product approved
by the Authorities.
Regulatory Approval(s) means any permissions other than the Marketing Approval
to be obtained from the Authorities which are necessary for the importation,
promotion, marketing, use, sale and distribution of the Product in the
Territory, including the definition of the Public Price of the Product and
reimbursement conditions as well as the obtaining of such Public Price and any
variation of any such permission.
Standard Operating Procedures are described in Schedule B. The Standard
Operating Procedures may be amended and supplemented by IDM from time to time
upon not less than forty five (45) days’ prior notice to the Distributor,
provided that such modifications are reasonable and that IDM shall consult with
the Distributor prior to such modification to ensure that it does not violate
applicable laws and regulations relating to the delivery, storage and transport
of pharmaceutical products.
Territory means United Kingdom and Republic of Ireland.
Trademarks means the IDM Marks and the Product Marks.
Transfer Price shall have the meaning set forth in Article 11.2.
2 APPOINTMENT
2.1 APPOINTMENT AND GRANT
Subject to the terms and conditions set forth herein IDM hereby:

(a)   appoints the Distributor from the Date of Signature as its exclusive
distributor to promote, market, sell, distribute and subject to Articles 3.2 and
3.4, develop the Product in the Territory for the Indication and the Distributor
hereby accepts such an appointment; and   (b)   grants to the Distributor (i) a
non-transferable save as provided in Article 17.3, exclusive license to use the
Patents, Product Marks, the IDM Know How and the Know-How in the Territory and
(H) a non-transferable, non-exclusive, non assignable, save as Article 17.3,
license to use the IDM Marks, in connection with the Distributor’s promotion,
marketing, sale and distribution of the Product for the Indication in the
Territory.

2.2 SUB-DISTRIBUTION AND SUB-LICENSES
Nothing in this Agreement shall entitle the Distributor to grant
sub-distribution rights or sub-licenses in relation to the Product, the Patent,
the IDM Know-How or the Trademarks to any third party that is not an affiliate,
without the prior written consent of IDM which shall not be unreasonably
withheld or delayed.
3 SCOPE OF APPOINTMENT
3.1 TERRITORY

      IDM Initial   CL Initial

 



--------------------------------------------------------------------------------



 



May 10, 2005   9 / 36

(a)   The rights granted to the Distributor are limited to the promotion,
marketing, sale, distribution and subject to Articles 3.2 and 3.4, development
of the Product within the Territory. Throughout the term of the Agreement, the
Distributor and/or, where applicable, its Affiliates shall not, directly or
indirectly, pursue an active sales policy (i.e. promote, market and sale the
Product) outside the Territory. The Distributor and/or, where applicable, its
Affiliates shall not, in particular, actively approach customers outside the
Territory by direct mail, visits, advertisements or other promotions unless
Distributor wishes to utilise the expertise of such a customer in order to
further its marketing effort within the Territory. The Distributor and/or, where
applicable, its Affiliates shall not otherwise seek orders for Product from
customers outside the Territory. It is acknowledged that having details of the
Product on its web site shall not constitute actively promoting or marketing the
Product outside the Territory by the Distributor.   (b)   If the Distributor has
been granted the rights set forth in paragraph (a) above for (i) a State of the
European Union (EU) or the European Economic Area (EEA), (ii) a State having
entered into a Europe agreement with the EU or (iii) a State from which
re-imports towards the EU or the EEA are reasonably foreseeable, the Distributor
may respond to unsolicited requests from customers located in the EU, the EEA or
a State having entered into a Europe agreement with the EU, it being agreed
that:

  (i)   The Distributor and/or, where applicable, its Affiliates may only
respond to demands from these customers for as long as they dispose of
sufficient stocks to meet orders from customers inside the Territory;     (ii)  
No modification of the substantial qualities of the Product may be made at any
time.

(c)   In the event that the Distributor has been granted the rights set forth in
paragraph (a) above for a territory other than those defined in paragraph
(b) above, the Distributors may respond to unsolicited requests from customers
outside of the Territory only if such customers are located in the EU, the EEA
or in a State having entered into a Europe agreement with the EU.   (d)   This
commitment shall survive after expiration or termination of the Agreement for as
long as the Distributor may, in accordance with the terms and conditions set
forth in Article 17.4, continue to sell the Product remaining in its stocks.  
(e)   IDM retains rights for use of the Product outside of the Territory.

3.2 COMPETITIVE PRODUCTS AND CLINICAL TRIALS
Save as set forth below and in Articles 3.4.1 and 3.4.2, IDM will be responsible
for all development work including but not limited to future eventual clinical
trials on the Product in the Indication, any other indications and Improvements
and all related expenses. In such circumstances, IDM will share with and make
available to CL all clinical and safety data, regulatory materials and
information related to the Product and the Indication that CL might need.
The Distributor shall be entitled to conduct or finance via third parties, its
own additional clinical trials for both marketing and development purposes. If
Distributor wishes to undertake such additional clinical trials Distributor must
seek prior written consent and approval from IDM which shall not be unreasonably
withheld or delayed.
As a condition to consenting to the use of the Products in a clinical trial, IDM
shall have [...***...] right to use for any and all purposes outside the
Territory, all information relating to the Products resulting from such a
clinical trial. To the extent IDM has approved the use of the Products by the
Distributor in a clinical trial, IDM shall provide reasonable quantities of the
Products to the Distributor solely for such use at Distributor’s cost.

      IDM Initial   CL Initial

         
 
  *   Confidential Treatment Requested
under 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2(b)(1)

 



--------------------------------------------------------------------------------



 



May 10, 2005   10 / 36

The Distributor, for itself and/or, where applicable, its Affiliates, undertakes
not to, directly or indirectly, promote, market, sell, manufacture, import or
distribute any Competitive Products in the Territory for a period of five
(5) years from the Effective Date. Furthermore, the Distributor represents and
warrants that, as of the Date of Signature, neither the Distributor nor, where
applicable, its Affiliates, directly or indirectly promote, market, sell,
manufacture, import, or distribute or use in clinical trials, any Competitive
Products in the Territory.
The Distributor recognizes that the obligation contained in this Article 3.2 is
indispensable to protect the IDM Know-How disclosed to the Distributor and that
this obligation shall therefore survive, for a period of one (1) year after the
termination of this Agreement.
3.3 NEW INDICATIONS / ADDITIONAL TERRITORY

(a)   IDM grants to Distributor a first option to be appointed as its
distributor of the Product for a New Indication in the Territory on conceptually
similar terms to those set forth herein, and if the Distributor accepts such
appointment, the Distributor shall communicate its acceptance in writing to IDM
within thirty (30) days of receipt of IDM’s offer. In such case, the
Distributor’s distribution of the product in the New Indication shall be
governed by this Agreement, to the extent not modified by the aforementioned
conceptually similar terms as agreed between the Parties. Should the Parties
fail to agree on such conceptually similar terms within thirty (30) days of
receipt of IDM’s offer, then the Chief Executive Officers shall attempt for a
period not more than thirty (30) days to reach an agreement. If the CEOs can not
reach an agreement in the said thirty (30) days, the outcome shall finally be
settled by an independent analysis from a mutually agreed independent third
party whose decision shall be binding upon the Parties and cost of such
independent analysis shall be paid entirely by the Party that the independent
third party rules against.   (b)   Failure by the Distributor to give notice of
acceptance or rejection of IDM’s offer within the thirty (30) day period set out
in Article 3.3 (a) shall constitute a rejection of the offer by the Distributor.
  (c)   Although IDM may offer third parties the opportunity to license the
Product in other countries than the Territory, or otherwise seek to develop
relationships with third parties related to the Product in countries other than
the Territory, IDM will inform CL of its decision to license the Product in
other countries which do not belong to the Territory. Should such other
countries interest CL that the Parties will negotiate with respect to the
exclusive distribution of the Product outside of the Territory where CL might
promote, market, sell and distribute the Product. For sake of clarity, until an
amendment to the Licence Agreement granting Additional Territory is not executed
by the Parties, IDM shall be free to discuss and negotiate with any third
parties.   (d)   As of today, in the Territory. IDM owns exclusive rights
concerning the use of the Product as an agent to be used in the Indication. In
the Indication, the Product has been granted an Orphan Drug Status in both the
US and European Union. IDM will be responsible for its own research and
development activities on the Product and will assume all related expenses.

3.4 IMPROVEMENTS
3.4.1 Distributor’s Improvements
Distributor shall promptly submit to IDM written information about any
Improvements it may wish to develop or acquire during the term of this
Agreement. The Distributor may develop or acquire such Improvements only after
the prior written approval of IDM. The Distributor shall grant to IDM a
royalty-bearing exclusive license on Improvements to develop, register,
manufacture, market, use, distribute and sell, directly or indirectly, such
Improvements in all countries of the world outside the Territory. IDM may
sub-license such Improvements to its non-Affiliated distributors and licensees
of the Product. Any Improvement developed by Distributor shall become a Product
and be governed by this agreement save that the royalty rate payable to IDM on
Net Sales in the Territory shall be reduced by the royalty rate agreed outside
the Territory.
(CL INITIAL) [a18902a1890205.gif]

IDM Initial   CL Initial

 



--------------------------------------------------------------------------------



 



May 10, 2005   11 / 36

3.4.2 Development of Distributor’s Improvements
Subject to Articles 3.2 and 3.4.1, the Distributor shall conduct all development
studies and any clinical studies at its own expense and shall comply with all
applicable regulatory and medical requirements in the Territory.
3.4.3 Supply of data by the Distributor
All information relating to any Distributor Improvements shall be submitted by
the Distributor to IDM in the English language.
3.4.4 IDM Improvements
If IDM develops or acquires any Improvement, IDM shall offer to Distributor the
possibility to market, use, sell and distribute such Improvement in the
Territory and any agreed additional territory. If the Distributor wishes to
accept such offer, Distributor shall communicate its acceptance in writing to
IDM within thirty (30) days of receipt of IDM’s offer. Any Improvement offered
by IDM to Distributor shall, if accepted by Distributor, become a Product and be
governed by this Agreement save for reasonable and justifiable commercial terms
which will reflect the size of the market for the Improvement in the Territory
and any agreed additional territory. IDM shall provide to Distributor quarterly
written reports relating to any development of any Improvements it is
undertaking.
3.4.5 Rejection of IDM Improvements
Failure by Distributor to give notice of acceptance or rejection of any
Improvement offered by IDM within the thirty (30) day period set out in
Article 3.4.4 shall constitute rejection of the Improvement by Distributor. IDM
shall be free to offer such rejected Improvement to one or more third parties in
the Territory and outside the Territory.
4 UP-FRONT FEE / MILESTONES
4.1 UP-FRONT FEE
In consideration of the appointment and the grant of rights set out in
Article 2, the Distributor shall pay to IDM an up-front fee amounting to
[...***...] within sixty (60) days of the Date of Signature. That sum shall be
apportioned as follows [...***...] for the grant of rights under the Trademarks,
[...***...] for the grant of rights under the IDM Know How, [...***...] for the
grant of rights under the Patents. Payment shall be made by wire transfer to
IDM’s nominated bank account. Interest on late payments shall accrue at twelve
(12) month EURIBOR plus three (3) percent from the date payment becomes due
until receipt of payment in full by IDM, or, if lower, at the highest rate
permitted by mandatory provisions of local law in the Territory. But for Article
4.2 and Article 24.1, the up-front fee shall not be subject to reimbursement
whatever happens to the Trademarks, IDM Know-How and Patents.
4.2 UP-FRONT FEE PARTIAL REIMBURSEMENT
CL has the right to terminate the Agreement, with a refund of [...***...] of the
initial [...***...] should IDM not be able to manufacture the Product according
to the new process or is unable to demonstrate its comparability to the Product
from the original process to the satisfaction of the regulatory Authorities in
the Territory within thirty (30) months of the Date of Signature. The remaining
[...***...] of the initial [...***...] shall not be subject to reimbursement by
IDM save for a breach of the warranties set forth in Article 24.1.
4.3 REGISTRATION MILESTONE
In consideration of the grant of the Marketing Approval of the Product in the
Territory, the Distributor shall pay to IDM a milestone amounting to [...***...]

      IDM Initial   CL Initial

         
 
  *   Confidential Treatment Requested
under 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2(b)(1)

 



--------------------------------------------------------------------------------



 



May 10, 2005   12 / 36

[...***...] within sixty (60) days of the date of receipt of the IDM invoice.
That sum shall be apportioned as follows [...***...] for the grant of rights
under the Trademarks, [...***...] for the grant of rights under the IDM Know
How, [...***...] for the grant of rights under the Patents. Payment shall be
made by wire transfer to IDM’s nominated bank account. Interest on late payments
shall accrue at twelve (12) month EURIBOR plus three (3) percent from the date
payment becomes due until receipt of payment in full by IDM, or, if lower, at
the highest rate permitted by mandatory provisions of local law in the
Territory. This registration milestone shall not be subject to reimbursement by
IDM save for a breach of the warranties set forth in Article 24.1.
4.4 NET SALES-RELATED PERFORMANCE ROYALTY
Upon achievement of [...***...] of cumulative Net Sales in the Territory, the
Distributor shall pay to IDM a one off sales performance royalty amounting to
[...***...] within sixty (60) days of the date of receipt of invoice. Payment
shall be made by wire transfer to IDM’s nominated bank account. Interest on late
payments shall accrue at twelve (12)-month EURIBOR plus three (3) percent from
the date payment becomes due until receipt of payment in full by IDM, or, if
lower, at the highest rate permitted by mandatory provisions of local law in the
Territory.
5 RELATIONSHIP BETWEEN THE PARTIES
5.1 INDEPENDENT CONTRACTORS
The Distributor shall act as an independent contractor who purchases the Product
and resells it in its name and for its own account. Nothing in this Agreement
shall constitute or be deemed to constitute either Party as the legal
representative or agent of the other, nor shall either Party have the right or
authority to assume, create, or incur any liability or any obligation of any
kind, expressed or implied, in the name or on behalf of the other Party.
5.2 WHOLESALERS
The Distributor shall be entitled to enter into such agreements with wholesalers
as it deems necessary in order to promote the sale of the Product in the
Territory. The designation of such wholesalers shall be the sole responsibility
of the Distributor and IDM shall not have any obligations towards these and/or
other wholesalers either during the term of this Agreement or after its
termination. The Distributor shall indemnify and hold harmless IDM and/or, where
applicable, its Affiliates in respect of the acts and omissions of its
wholesalers.
5.3 IDM RESPONSIBILITIES AND OBLIGATIONS

(a)   IDM will be responsible for GMP compliant manufacture of the Product,
confirmed by a Certificate of Conformance   (b)   In respect of the terms of the
agreement signed between Ciba-Geigy and TherAtid, Inc. (TherAtid, Inc merged
with Jenner Technologies Corporation in 1996, which became Jenner Biotherapies
Inc., holder of the Product rights. Those rights were acquired by IDM in 2003)
and effective since April 4, 1996, IDM will be responsible for all payments due
to Ciba-Geigy (now Novartis).   (c)   IDM will be responsible for
pharmaco-vigilance and drug safety monitoring and shall comply at all times with
Volume 9 of the “The Rules Governing Medicinal Products in the European
Community’. Without limiting the generality of the foregoing, IDM shall provide
to Distributor all information necessary to enable Distributor to fulfil its
obligations as national representative in the Territory.

6 REGULATORY
IDM is responsible for all regulatory activities when they are related to
obtaining any Marketing Approval or post-authorization variation applications
for the Product. IDM will use its commercially reasonable endeavours to obtain
the Marketing Approval of the Product and the approval of post-authorisation
variation applications through the centralised procedure of the EMEA in the
Indication

      IDM Initial   CL Initial

         
 
  *   Confidential Treatment Requested
under 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2(b)(1)

 



--------------------------------------------------------------------------------



 



May 10, 2005   13 / 36

and any further indication. IDM shall be free to interact directly with EMEA
regarding the Marketing Approval and require any European national Authorities
to be its rapporteur and co-rapporteur. IDM shall keep Distributor duly informed
of progress with the application for the Marketing Approval including, but not
limited to, progress with the manufacturing comparability study. Without
limiting the generality of the foregoing, IDM shall provide updates by
teleconference and minutes of the teleconference at least every two (2) months,
or more frequently as necessary, setting forth all relevant information
regarding progress with the application for the Marketing Approval and any
problems encountered.
If Marketing Approval is not obtained within thirty (30) months from the Date of
Signature, CL shall have the right to terminate the Agreement according to
Article 17.2.
The Distributor shall:

(a)   employ its reasonable efforts and do everything as is reasonably
necessary, to help IDM to obtain the Marketing Approval in accordance with the
timelines agreed upon by the Parties;   (b)   inform IDM, in a timely manner,
before exchanging any information material with an Authority and provide IDM
with a copy, via fax, followed by a copy by mail, of any information provided to
the Authority or where information was given orally, with a written summary of
such information as well as with a copy of any and all correspondence received
from any Authority in relation to any Regulatory Approval, immediately upon
receipt;   (c)   obtain and maintain any necessary Regulatory Approval and pay
all necessary fees related to such Regulatory Approval to the Authorities
promptly when due;   (d)   act as national representative for IDM in the
Territory with regard to Product-related regulatory affairs in the Territory;  
(e)   promptly advise IDM in writing of all applicable laws, rules and
regulations of the Territory relating to the Marketing Approval, distribution,
advertising, promotion and sale of the Product in the Territory, as well as of
all governmental initiatives and proposals which could affect such laws, rules
or regulations;   (f)   provide regular written timetables (at least every three
(3) months) to IDM for the ongoing regulatory and pricing activities (expected
date of submission, expected date of approval, grant of Public Price and grant
of reimbursement) and justification for any change to such timetables.

7 DISTRIBUTOR’S DUTIES
7.1 GENERAL
The Distributor shall:

(a)   use its commercially reasonable efforts to promote, market, sell and
distribute the Product in the Territory;   (b)   maintain a prompt delivery
service compatible with the current Good Distribution Practices, good business
practices, the nature of the Product and the requirements of its customers, in
line with the Standard Operating Procedures and any other guidelines given by
IDM from time to time in writing;   (c)   ensure that the transportation and
storage of the Product are in line with the Standard Operating Procedures and
shall at all times preserve the quality of the Product;

      IDM Initial   CL Initial

 



--------------------------------------------------------------------------------



 



May 10, 2005   14 / 36

(d)   make no safety or performance claim in respect of the Products which has
not been previously approved by IDM;       conduct its business in a responsible
and ethical manner and comply, with the information and reasonable
recommendations communicated in writing to it by IDM and with all applicable
laws, rules and regulations concerning the labelling, packaging, warehousing and
distribution of the Products;   (f)   maintain, for the longer of either two
(2) years after the termination of the Agreement or such other period as it is
required under applicable rules and regulations, all pharmaco-vigilance data and
recall systems and records, as well as such other information as shall
reasonably be required to effect a recall of the Product;   (g)   notify IDM
within five (5) business days upon it’s becoming aware of any occurrence of
disparagement of the Product or infringement of any rights relating to the
Product in the Territory;   (h)   comply with all laws and regulations in the
Territory and in any agreed additional territory in relation to the use of
Internet for the promotion, advertising and provision of information in relation
to pharmaceutical products to both private and professional users; in
particular, the Distributor shall ensure that any proposed reference to the
Product on a website owned, managed or sponsored by the Distributor shall adhere
to all reasonable instructions of IDM regarding the content and construction of
any such website save that IDM acknowledges that its wishes will be subordinate
to the rule set forth by any authorities in the Territory and in any agreed
territory. In no event shall the Distributor provide any hypertext or other link
to an IDM website or register a domain name incorporating a Trademark without
the express written approval of IDM;   (i)   agree to share and make available
to IDM all information related to pricing, regulatory affairs, drug safety and
marketing strategy.

7.2 PROMOTION, MARKETING AND SALES
The Distributor shall:

(a)   Promote, market, sell and distribute the Product in accordance with the
Distributor Marketing Plan as agreed between the Parties and utilise an
appropriate number of suitably qualified and experienced sales and marketing
people to fulfil its obligations under this article and Article 7.1 (a);   (b)  
promote the Product in first detail position with the relevant sales team to
paediatric oncologists for a period of at least the first two (2) years from the
Effective Date;   (c)   establish and maintain strong links with leading
teaching hospitals, academic institutions and key opinion leaders in the
Territory in order to enhance the visibility of the Product;   (d)   maintain a
permanent stock of the Product equal to at least one (1) month’s sales based on
the average monthly forecasted sales from Distributor to customers of the
following four (4) months;   (e)   sell Product in the same containers, with the
same labels and packaging as received;   (f)   provide to IDM the following
written reports:

  (i)   on a quarterly basis during the first twelve (12) months following the
Marketing Approval: estimated number of patients, names of customers or
wholesalers and quantities of volumes shipped to customers or wholesalers
(including sales, free or discounted samples if applicable), inventory
(including lot numbers), revenues, rolling twelve (12) month demand and sales
forecasts for sales, free or discounted samples, if applicable. After the first
twelve

      IDM Initial   CL Initial

 



--------------------------------------------------------------------------------



 



May 10, 2005   15 / 36

      (12) months the frequency and content of this report shall be discussed
between the Parties and modified as agreed;     (ii)   on a semi-annual basis:
business progress, marketing strategy and tactics, sales planning;     (iii)  
on an annual basis: annual business review; future year’s annual business plan,
including the year’s annual sales, the pricing and patient and unit volume
targets;

(g)   comply with the Standard Operating Procedures;   (h)   promptly report to
IDM within forty eight (48) hours from having knowledge of it all Serious
Adverse Events and within a reasonable delay all Adverse Events reasonably
likely to be associated with the use of the Product and all complaints relating
to material defects of the Product. The Parties’ respective pharmaco-vigilance
obligations are set out in Schedule B;   (i)   establish and maintain systems
and records to enable IDM to recall and recover the Product in a timely,
efficient and accurate manner and also in accordance with applicable laws and
regulations and permit IDM to periodically check that such records are being
maintained properly.

7.3 COMMENCEMENT OF MARKETING

(a)   The Distributor shall commence to promote, market, distribute and sell the
Product in the Territory within three (3) months of the Effective Date.   (b)  
The Distributor shall be deemed to have commenced to market the Product
commercially in the Territory only when it shall have commenced to promote the
sale of the Product in the Territory in accordance with the Distributor
Marketing Plan and offered it for sale in the Territory. All costs and expenses
of promoting, marketing, distributing and selling the Products shall be borne by
the Distributor.

7.4 PROMOTIONAL MATERIALS

(a)   IDM shall provide to Distributor examples of all promotional materials
used in relation to the Product in other countries in the EU, if any, along with
clear written guidelines on the overall international communication strategy
developed by IDM in relation to the Product, if any, which Distributor shall use
as the basis of its communication strategy in the Territory.   (b)   The
Distributor shall send to IDM one (1) copy of each of the promotional and sales
materials proposed to be used by the Distributor, including relevant Distributor
web site pages, and ensure that IDM is consulted during the development of all
those materials. IDM will be integrated into Distributors formal sign off
procedure for all such materials providing its comments within five (5) business
days after receipt. The Distributor shall comply with all reasonable comments
made by IDM. If no comments are received within the said five (5) business days
it will be assumed that IDM has no comments on the materials.   (c)   Once
promotional materials have completed the formal sign off procedure, the
Distributor shall promptly supply to IDM samples (with an English translation)
of advertisements, promotional literature, sales aids, training material for
salesmen and other materials, including relevant Distributor web site pages,
used by the Distributor in connection with the promotion, marketing,
distribution and sale of the Product.   (d)   All technical and scientific
information and therapeutic claims used or referred to by the Distributor in
advertisements, promotional literature, sales aids and training aids with
respect

      IDM Initial   CL Initial

 



--------------------------------------------------------------------------------



 



May 10, 2005   16 / 36

    to the Product shall be consistent with local legal requirements in the
Territory and any Marketing and Regulatory Approval.

7.5 PROVISION OF KNOW-HOW
The Distributor shall supply IDM with Distributor Know-How as it becomes
available.
7.6 MINIMUM ANNUAL QUOTAS
The Distributor undertakes to achieve the Minimum Annual Quotas in each Business
Year. IDM acknowledges that this obligation is dependent on IDM supplying to
Distributor the quantities of the Product ordered by Distributor in the times
set forth in the orders such Product to be fully compliant with the Product
Specifications and GMP and to have been certified by IDM’s Qualified Person to
be suitable for release to the market. Furthermore the Minimum Annual Quotas are
based on the assumption that the Product will be able to be sold reimbursable
and if that transpires not to be the case the Minimum Annual Quotas will not
apply. The Minimum Annual Quotas are set forth in Schedule C. In the event that
Distributor fails in two (2) consecutive Business Years to achieve the
cumulative Minimum Annual Quotas for the Business Years Distributor shall have
the right to pay to IDM a sum equal to the then applicable royalty rate
multiplied by the cumulative Minimum Annual Quotas for those two (2) Business
Years less the royalties actually paid to IDM for those two (2) Business Years.
If Distributor does not elect to make such a payment IDM shall have the right to
terminate this Agreement based on Article 17.2 (c) (ii). For the sake of clarity
termination shall be the sole remedy available to IDM in such circumstances.
8 IDM’S DUTIES
8.1 CONFORMITY OF PRODUCT
8.1.1 Compliance with Product Specifications
The Product sold to the Distributor shall have been manufactured in accordance
with GMP and shall comply with the Product Specifications for the shelf life of
the Product. IDM shall, prior to delivery of any order of Product, send to
Distributor a Certificate of Analysis and a Certificate of Conformance signed by
IDM’s Qualified Person confirming the Product is suitable for release to the
market. At Distributor’s request IDM shall provide a copy of the batch
manufacturing records to Distributor. IDM acknowledges that Distributor will not
be performing any further testing and will rely on the certifications by IDM and
its Qualified Person. Distributor shall notify IDM when it is prepared to accept
delivery of an order of the Product. Distributor shall notify IDM as soon as
possible after becoming aware that the Product fails to meet the Product
Specifications. If the Product fails to meet the Product Specifications, all
batches of the non-conforming Product shall be replaced by IDM at IDM’s expense,
unless the non-conformity was caused by the negligence of the Distributor or any
other party than IDM after Delivery.
8.1.2 Claims of non-conformity
If IDM does not accept the Distributor’s claim of non-conformity after
re-analysis, the Parties shall nominate an independent, reputable laboratory,
acceptable to both Parties (or, failing agreement, nominated by the Chairman of
the International Association for Pharmaceutical Technology - APV), that shall
repeat the methods of analysis set out in the Standard Operating Procedures on
representative samples from the same batch provided by both the Distributor and
IDM. The resulting determinations shall be binding on the Parties.
8.1.3 Non-conforming Product
Any quantity of the Product finally determined to be not in conformity with the
Product Specifications shall, at the option of IDM and at IDM’s expense (except
where the non-conformity is due to the negligence of the Distributor or any
party other than IDM after Delivery), either be returned to IDM or destroyed in
accordance with instructions to be provided by IDM and replaced. Pending final

      IDM Initial   CL Initial

 



--------------------------------------------------------------------------------



 



May 10, 2005   17 / 36

determination, and if so requested by the Distributor in writing, IDM shall
endeavour promptly to send a new batch of the Product (of similar quantity as to
the amount of the Product being analysed pursuant to Article 8.1.2) to the
Distributor. If, as the result of a batch not conforming to specification
according to Articles 8.1.1 or 8.1.2, the Distributor does not meet its Minimum
Annual Quota for that Business Year such Business Year shall not be taken into
account as one of the two (2) Business Years referred to in Article 7.6.
8.1.4 Laboratory costs
The costs of the independent laboratory referred to in Article 8.1.2 shall be
borne by (i) the Distributor if the Product is determined to conform to the
Product Specifications or not conform to such specifications due to the
negligence of the Distributor or any party other than IDM after Delivery; or
(ii) IDM if the Product is determined not to conform to the Product
Specifications.
8.1.5 Disclaimer
Except as set forth in Article 8.1.1, 5.3 (a) and 24 and to the extent permitted
by applicable law, IDM disclaims any warranties or representations, express or
implied, with regard to the Product including, without limitation, any
warranties that the Product is suitable for a particular use or purpose.
8.1.6 Warranty exclusions
The warranty provided in Article 8.1.1 shall not apply to any non-conformity of
the Product resulting from alteration, misuse, negligence, mishandling or
storage in an improper environment by the Distributor or any party other than
IDM after Delivery by IDM.
8.1.7 Additional specifications
In the event that the Authorities require additional specifications for the
Product and IDM considers that those additional specifications concerning the
Product would require IDM or its Affiliates to make investments or modifications
in the manufacturing of the Product which would in IDM’s reasonable view, make
the continued manufacture and supply of the Product no longer commercially
viable it shall notify Distributor of such and provide Distributor with all
relevant information about the additional specifications required and the
investment entailed. The Parties shall, as soon as practical thereafter but in
any event no later than twenty (21) days from the date of notification by IDM,
meet to discuss potential solutions. Should IDM, following that meeting, still
hold the reasonable view that the continued manufacture and supply of the
Product is no longer commercially viable IDM shall give Distributor the option
of:
Option 1 — sharing the costs of meeting the additional specifications with IDM
and agreeing appropriate amendments to the commercial terms of this Agreement
with respect to, inter alia, the royalty rate payable by Distributor to reflect
the change in manufacturing circumstances and the investment made by Distributor
in meeting the additional specifications for the Product. If the Parties can not
agree appropriate commercial amendments the Chief Executive Officers of each
Party shall attempt for a period of not more than sixty (60) days to reach an
agreement. If the Chief Executive Officers can not reach an agreement in the
said sixty (60) days, the outcome shall finally be settled by an independent
analysis from a mutually agreed independent third party whose decision shall be
binding upon the Parties and the cost of such independent analysis shall be paid
entirely by the Party that the independent third party rules against.
Option 2 — bearing entirely the cost of meeting the additional specifications
and agreeing appropriate amendments to the commercial terms of this Agreement
with respect to, inter alia, the royalty rate payable by Distributor to reflect
the change in manufacturing circumstances and the investment made by Distributor
in meeting the additional specifications for the Product. If the Parties can not
agree appropriate commercial amendments the Chief Executive Officers of each
Party shall attempt for a period of not more than sixty (60) days to reach an
agreement. If the Chief Executive Officers can not reach an agreement in the
said sixty (60) days, the outcome shall finally be settled by an independent
analysis from a mutually agreed independent third party whose decision shall be
binding upon the Parties and the cost of such independent analysis shall be paid
entirely by the Party that the

      IDM Initial   CL Initial

 



--------------------------------------------------------------------------------



 



May 10, 2005   18 / 36

independent third party rules against.
Should both IDM and CL agree that meeting the additional specifications is not
commercially viable then the Agreement shall be terminated by mutual consent.
8.2 LICENSES TO PERFORM
IDM shall obtain and maintain in its name or in the name of its Affiliates all
licenses, approvals and permits (other than the Regulatory Approvals which must
be obtained by the Distributor) necessary for IDM to perform fully its duties
under the Agreement.
8.3 MARKETING ASSISTANCE, PROVISION OF KNOW-HOW
IDM shall use its reasonable commercial efforts to provide all necessary data to
reasonably assist the Distributor in its marketing effort, including supplying
the Distributor with relevant IDM Know-How as it becomes available.
9 COOPERATION BETWEEN PARTIES
9.1 MARKETING PLANNING
The Parties will meet at least once a year to review (i) the current Business
Year and (ii) to formulate the Distributor’s Marketing Plan for the following
Business Year.
9.2 INTELLECTUAL PROPERTY RIGHTS
All current and future intellectual property rights covering the Product shall
remain to IDM.
As of the Date of Signature, IDM shall control and undertake the prosecution,
maintenance and enforcement of all the Product-related claiming patents and
Trademark valid in the Territory and shall be responsible for all costs and
expenses in connection with the prosecution and maintenance of all the
Product-related claiming patents valid in the Territory. Should it be requested
by any patent office, CL will provide where they exist necessary signature,
information or documents upon request of IDM.
9.3 IDM’s PATENT OBLIGATIONS

(a)   IDM shall at its cost, file any Patents as soon as it has gathered
together the relevant information necessary and all pre-requisites to do so.  
(b)   IDM, shall at its cost, use all reasonable endeavours to prosecute any
Patents to grant in the Territory and to obtain as broad a protection as is
possible without jeopardising the validity of the Patent. For procedures
initiated in order to get a protection in the Territory, IDM shall keep CL fully
informed of the progress of the Patent examination and issuance process,
providing CL with one (1) annual written report and one (1) copy of every
important correspondence as it occurs.   (c)   Once any Patents have proceeded
to grant in the Territory, IDM shall, at its cost, pay all renewal fees and
otherwise do all things necessary to maintain the validity of the Patents.   (d)
  IDM shall be responsible, at its cost, for the defence and enforcement of the
Patents in the Territory. CL shall, at IDM’s cost, provide all reasonable
assistance to IDM in any action for the defence or enforcement of the Patents.  
(e)   CL shall promptly inform IDM in writing upon its becoming aware of any
possible third party infringement of the Patents. IDM shall thereafter promptly
bring suit against the infringer. IDM shall keep CL fully informed of the
progress of any action it takes against the infringing party.       Subject to
the Orphan Drug designation being broken or it having expired should either (a)
IDMs action against any infringer or any party challenging the validity of the
Patents be unsuccessful or (b) the terms of any final settlement reached between
IDM and any infringing party or any

      IDM Initial   CL Initial

 



--------------------------------------------------------------------------------



 



May 10, 2005   19 / 36

    party challenging the validity of the Patents be such that, as a consequence
the infringing party or the party challenging the validity of the Patent is able
to continue with its activities, and that results in substantial competition for
CL to the Product in the Territory (i.e. a similar product to the Product
manufactured using similar methods is able to be marketed in the Indication
and/or a New Indication and sold in the Territory) then the Parties will meet
and agree appropriate commercial amendments to the Agreement to reflect the
change in the market. If the Parties can not agree appropriate commercial
amendments, the Chief Executive Officers of each Party shall attempt for a
period of not more than sixty (60) days to reach an agreement. If the Chief
Executive Officers can not reach an agreement in the said sixty (60) days, the
outcome shall finally be settled by an independent analysis from a mutually
agreed independent third party whose decision shall be binding upon the Parties
and cost of such independent analysis shall be paid entirely by the party that
the independent third party rules against.

9.4 IDM’s ORPHAN DRUG DESIGNATION OBLIGATIONS

(a)   IDM shall pay all fees and perform all acts necessary to maintain for its
full term the Orphan Drug designation for the Product.   (b)   IDM shall defend
at its cost any attempt by the Committee for Orphan Medicinal Products to remove
the Orphan Drug designation for the Product, save as where IDM has been advised
in an independent review by a Queen’s Counsel that the said defence is unlikely
to be successful.   (c)   IDM shall defend at its cost any attempt by a
competitor to break the Orphan Drug Designation for the Product, save as where
IDM has been advised in an independent review by a Queen’s Counsel that the said
defence is unlikely to be successful.   (d)   In the event that following its
review, the Committee for Orphan Medicinal Products removes the Orphan Drug
designation from the Product or a competitor successfully breaks the Orphan Drug
designation then the Parties agree to meet and discuss in good faith the
commercial impact on the Product and if necessary amend the commercial terms of
the Agreement to reflect the change in market conditions. If the Parties can not
agree appropriate commercial amendments, the Chief Executive Officers of each
Party shall attempt for a period of not more than sixty (60) days to reach an
agreement. If the Chief Executive Officers can not reach an agreement in the
said sixty (60) days, the outcome shall finally be settled by an independent
analysis from a mutually agreed independent third party whose decision shall be
binding upon the Parties and cost of such independent analysis shall be paid
entirely by the party that the independent third party rules against.

10 FORECASTS AND ORDERS
10.1 FORECASTS

(a)   IDM shall sell to the Distributor and the Distributor shall purchase the
Products from IDM under the conditions set forth herein and the applicable
Standard Operating Procedures. IDM will be responsible for the GMP manufacturing
of the Product and all related expenses.   (b)   The Distributor shall order the
Products from IDM in such quantities as are necessary to meet the demand for the
Products in the Territory and maintain the permanent inventory stated in
Article 7.2 (d). The Distributor’s orders shall be based on sales and purchase
forecasts developed by the Distributor in good faith and in consultation with
IDM and using the best available information, and communicated at the end of
every quarter in writing to IDM.

(CL INITIAL) [a18902a1890205.gif]

      IDM Initial   CL Initial

 



--------------------------------------------------------------------------------



 



May 10, 2005   20 / 36

(c)   The sales and purchase forecasts shall cover a minimum period of twelve
(12) months and shall be updated every quarter on a rolling twelve (12) month
basis. The first three (3) months of each purchase forecast shall be considered
as firm purchase orders. The first sales and purchase forecast shall be provided
twelve (12) months prior to the anticipated grant of the Marketing Approval and
the first quarter that shall become binding will be the first full quarter after
the Marketing Approval has been granted.   (d)   Firm purchase orders shall not
deviate by more than twenty five percent (25%) from the relevant quarterly
forecasts detailed in Article 10.1 (c) for the Product for Delivery during the
relevant period. If any increase is superior to twenty five percent (25%) from
said quarterly forecasts, the Parties shall negotiate the best possible way to
fulfil the Distributor needs. However, in no case shall IDM be forced to deliver
the part exceeding twenty five percent (25%).

10.2 ORDERS
The Distributor shall provide IDM with its actual written purchase orders at
least ninety (90) days before the requested date of Delivery of the Product.
11 PRICE OF PRODUCT
11.1 CONDITION PRECEDENT
11.1.1 Public Price
As a condition precedent to IDM’s obligation to deliver any Product under this
Agreement, the Authorities shall have granted, accepted or authorised a Public
Price for each presentation of the Product as set forth in Schedule A.
CL shall undertake commercially reasonable efforts to obtain the highest Public
Price on the Product from the Authorities in the Territory
11.1.2 No material adverse change
At the date of the grant, acceptance or authorisation of the Public Price in
accordance with Article 11.1.1 above and since the Date of Signature (i) no
change in the assets, liabilities, financial condition, operations, business or
prospects of IDM or Distributor shall have occurred, which could have a material
adverse effect on its ability to meet its obligations under this Agreement; and
(ii) no regulatory or legal restrictions or requirements shall have been imposed
which are inconsistent in any material respect with the transactions
contemplated by this Agreement. If any of (i) or (ii) happened, the Parties
shall negotiate to evaluate the best possible option to perform the Agreement.
Should they not agree within two (2) months from the date of the grant,
acceptance or authorisation of the Public Price that Article 22.2 shall apply.
11.2 TRANSFER PRICE OF PRODUCT
The Transfer Price due to IDM by the Distributor for the Product is [...***...].
In order to compensate the Distributor for credits, IDM shall on a forecast
quarterly basis, supply free of charge Product to the Distributor equal to the
amount of Product, which the Distributor can demonstrate through documentary
evidence to require crediting in the preceding forecast quarter, provided that
IDM’s obligation to supply free of charge Product for this purpose shall never
exceed [...***...] of Net Sales for the relevant forecast quarter.
IDM will deliver Product to CL along with an invoice. Payment of all invoices
related to the forecast quarter shall be due sixty (60) days after the end of
the forecast quarter during which the Delivery occurred.

      IDM Initial   CL Initial (IDM INITIAL) [a18902a1890206.gif]   (CL INITIAL)
[a18902a1890205.gif]

         
 
  *   Confidential Treatment Requested
under 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2(b)(1)

 



--------------------------------------------------------------------------------



 



May 10, 2005   21 / 36

11.3 ROYALTIES
Distributor shall pay to IDM:

(a)   a royalty of [...***...] of Net Sales up to the achievement of [...***...]
of cumulative Net Sales in the Territory and thereafter;   (b)   a royalty of
[...***...] of Net Sales for the remainder of the term of the Agreement.

11.4 ROYALTY PAYMENT AND RECONCILIATION
Within three (3) business days preceding the end of each forecast quarter, the
Distributor will provide IDM with a reasoned estimate of its Net Sales for said
forecast quarter. For that period, IDM shall send the Distributor a royalty
invoice based on this estimated Net Sales figure for the applicable percentage
of Net Sales as set forth above minus the amount invoiced separately according
to Article 11.2 above. The Net Sales figure calculated from the applicable
percentage of Net Sales as set forth in Article 11.3 above and used for
reconciliation purposes shall not be less than the Transfer Price. Payment of
said invoice shall be due sixty (60) days after the invoice date. Reconciliation
for the last three (3) business days shall occur on the next forecast quarter.
11.5 CURRENCY AND EXCHANGE RATES
All IDM invoices will be issued in Euro. Where relevant and for the relevant
quarter for which invoice is due, Net Sales shall be converted from local
currency to euros at the average rate published by the European Central Bank
covering the said relevant quarter.
11.6 PRICE REVISION
11.6.1 Following Cost of Goods changes
IDM may review the Transfer Price to take account of any increased cost of
production and raw material costs provided that such review shall not occur more
than once during any period of twelve (12) months during the term of this
Agreement, provided the percentage increase in price does not exceed the
percentage increase published by the US Bureau of Labor Statistics (producer
price indexes — finished goods except foods and energy -
http://www.bls.qov/news.release/ppi.nr0.htm) for the preceding twelve
(12) months and the increase is shared in proportion to the royalty payment
detailed in Article 11.3 between the Parties. IDM shall provide written evidence
to CL of such increases in the costs of production and raw materials. In the
event that IDM proposes a percentage increase in the price that exceeds the
percentage increase published by the US Bureau of Labor Statistics (producer
price indexes - finished goods except foods and energy —
http://www.bls.qov/news.release/ppi.nr0.htm) for the preceding twelve
(12) months due to an exceptional increase in cost of production and raw
material costs, the Parties shall meet to discuss that exceptional increase, the
reasons for it and ways in which that increase might be offset including, but
not limited to, for example, alternative sources of supply of any raw material
in question. If, after going through that process, the Parties find that the
increased costs cannot be fully offset, they shall agree an increase in the
price that shares in proportion to the royalty payment detailed in Article 11.3
between the Parties the burden of that exceptional increase in cost. In any
event, a change in the Transfer Price may not be applied within the first twenty
four (24) months of the Effective date.
11.6.2 Following commercial amendments
For the sake of clarity the Transfer Price can be renegotiated subject to the
conditions in Articles 3.4.1, 9.3, 9.4 and 16.2
12 DELIVERY OF PRODUCT

(a)   Save as set out in Article 12 (b) IDM will ship the Product to CL at its
own expense.

         
 
  *   Confidential Treatment Requested
under 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2(b)(1)



 



--------------------------------------------------------------------------------



 



May 10, 2005   22 / 36

Shipments of Product which are for less than twenty four (24) Products, shall be
at Distributor’s costs. As an exception to the definition inserted in Article 1,
Delivery for the purpose of this Article 12 (b) shall mean delivery of Product
EXW (2000 ICC Incoterms).

(b)   Shipment of the Product to the Distributor’s warehouse from IDM Site shall
be made by any means of transportation determined by IDM.   (c)   The Parties
agree that risk and title to the Product shall remain with IDM until Delivery to
the Distributor whereupon risk and title shall pass to Distributor.

13 RECORDS
13.1 RECORDS
The Distributor shall keep complete and accurate records in connection with the
payments provided for under this Agreement. IDM shall have the right to nominate
an independent firm of certified public accountants who shall have access to the
books and records of the Distributor during reasonable business hours and on
reasonable notice and not more than once in each Business Year for the purpose
of verifying any amounts payable under this Agreement. Such audit to be
restricted to the two (2) prior Business Year provided that no single Business
Year is audited more than once. The fees and expenses of the accountants
performing such verification shall be borne by IDM unless such accountants
discover a material (i.e. greater than five percent (5%)) discrepancy in the
payments made to IDM by the Distributor, in which event the Distributor shall
immediately make good the discrepancy and the fees and expenses of the
accountants shall be borne by the Distributor.
13.2 LATE PAYMENTS
In case of late payment, the Distributor shall pay an interest (on a daily
basis) on overdue payment at a rate equal to twelve (12) months EURIBOR plus
three (3) percent from the date payment becomes due until receipt of the payment
in full by IDM or, if lower, at the highest rate permitted by mandatory
provisions of local law in the Territory.
13.3 GUARANTEE
In case of late payment or identified risk of late payment IDM may, at its
discretion. require from the Distributor financial guarantees which it considers
as appropriate.
14 STORAGE — INVENTORY — RETURNS
14.1 STORAGE
The Distributor shall store the Product in accordance with the Standard
Operating Procedures shown in Schedule B.
14.2 RETURN OF PRODUCT
Return of Product to IDM is authorised only for defective Product or for Product
recall. The Distributor shall return Product in accordance with the Standard
Operating Procedures shown in Schedule B.
15 QUALITY
15.1 QUALITY CONTROL
Each Party shall respect the Standard Operating Procedures and allow
representatives from the other Party to enter any of its premises or third party
premises associated with the Product manufacture, storage, release and handling
on reasonable notice and no more than once a year during business hours to
inspect Product or the manufacture, storage and handling of Product or
Product-related promotional literature in its possession.

      IDM Initial   CL Initial

(IDM INITIAL) [a18902a1890206.gif]

 



--------------------------------------------------------------------------------



 



May 10, 2005   23 / 36

15.2 SUSPENSION OF DISTRIBUTION
If requested by IDM as a result of a problem with the quality of the Product or
by the EMEA or the Authorities, the Distributor shall immediately suspend sales
and distribution of the Product. If IDM so requests CL to cease distribution the
Minimum Annual Quota shall not apply for that Business Year.
15.3 PRODUCT RECALL
IDM shall promptly notify the Distributor of any recalls initiated by IDM or
required or advised by the EMEA or the Authorities in respect of the Product.
Upon receipt of notice of such recall from IDM, the Distributor shall
immediately notify its affected customers and clients, in accordance with
Schedule B. Except for what is stated in Article 19.1 below, IDM shall be
responsible for the mailing, shipping and reasonable administrative expenses
incurred by the Distributor in connection with such recall as well as the cost
of replacement of Products for the Distributor and its customers.
16 TRADEMARKS
16.1 USE OF TRADEMARKS

(a)   The Distributor acknowledges and agrees that the Trademarks are the sole
and exclusive property of IDM and/or its Affiliates. The Distributor recognizes
the validity of the title of IDM in and to the Trademarks used in any country in
connection with the Products, whether registered or not. The Distributor further
acknowledges the distinctiveness (whether inherent or acquired), validity,
originality, and value of the Trademarks and the goodwill attached to the
business in goods and services on and in relation to which the Trademarks are
used, and the Distributor shall not raise or cause to be raised any question
concerning, or objections to, the distinctiveness, validity, originality, or
value of, or goodwill in, the Trademarks, the right of IDM to register same in
any country, any registrations thereof, or the right or title of IDM, thereto,
on any grounds whatsoever.   (b)   The Distributor shall not do or authorise any
act or thing which will in any way impair the rights of IDM and/or its
Affiliates in and to the Trademarks nor represent that it has any right or title
to the ownership of the Trademarks or their registration. The Distributor shall
not use any other trademarks than the Trademarks in connection with its
distribution of the Product and shall not register any of the Trademarks for its
own account or use a mark, name or logo that is confusingly similar to the
Trademarks to identify any other product manufactured, distributed or sold by
the Distributor in or outside the Territory.   (c)   The license to use the
Trademarks in the Territory, granted in Article 2.1 (b), is made provided that
such use shall be:

  (i)   limited to the term of this Agreement;     (ii)   limited to use on the
labels and packaging for the Products and/or other printed material related to
the sale and promotion of the Products, as approved in advance by IDM;     (
iii)   solely in connection with the registration, promotion, marketing, sale
and distribution of the Product in the Territory; and     (iv)   subject to the
following conditions destined to protect the goodwill associated with the
Trademarks and to prevent the deception of the public :

      IDM Initial   CL Initial

 



--------------------------------------------------------------------------------



 



May 10, 2005   24 / 36

  (α)   such use shall be in accordance with the shape, form and colour of the
Trademarks as communicated or authorized by IDM in writing;     (β)   such use
shall clearly indicate that the Trademarks are owned by IDM, e.g., by using the
appropriate TM / ® symbol and by stating that the Trademarks are owned by IDM;  
  (X)   should there be a discrepancy from the standards, specifications or
instructions provided by IDM the Distributor shall arrange to satisfaction of
IDM for correction of each and every discrepancy;     (δ)   the Distributor
shall not otherwise at any time use the Trademarks or the IDM name and/or logo
or any trademark or trade name owned by IDM and/or its Affiliates, except in
accordance with the written instructions of IDM.

(d)   All rights arising from the use of the Trademarks in the Territory shall
inure solely to the benefit of IDM and/or its Affiliates, it being understood
that nothing contained herein shall give the Distributor any right or interest
in the Trademarks. IDM will pay for filing and maintenance of the Trademarks in
the Territory.   (e)   Upon expiration or termination for any reason of the
license granted, the Distributor acknowledges and agrees that:

  (i)   neither the Distributor nor any of its successors or assignees will take
any action which implies that it is or was an Affiliate, subsidiary, division or
the like of IDM;     (ii)   it shall immediately discontinue and forever desist
from any and all use of the Trademarks, subject to Article 17.4 below;     (iii)
  it shall deliver to IDM or destroy, at IDM’s cost, all printed matter bearing
the Trademarks, remove all signs bearing the Trademarks and take whatever action
is necessary to effect discontinuance of use of the Trademarks;     (iv)   it
shall not seek to register the Trademarks in any country; and     (v)   it shall
not make any use, or seek any type of registration of any trade name, business
or corporate name or any trademark or service mark which in whole or in part
either substantially resembles or is confusingly similar to the Trademarks.

16.2 PRODUCT MARK INFRINGEMENT

(a)   The Distributor shall notify IDM immediately upon it’s becoming aware of
any actual or threatened infringement of the Product Marks within the Territory
or any claims or actions coming to the Distributor’s attention arising out of
the use of the Product Marks associated with the Products.   (b)   The
Distributor shall provide reasonable assistance to IDM and/or its Affiliates in
any action to protect the Product Marks.   (c)   Any cost incurred by the
Distributor at the request of IDM in connection with any legal action relating
to the enforcement or defence of the Product Marks shall be borne by IDM.   (d)
  In the event that a third party infringes the Product Marks in the Territory,
IDM shall have the right, but not the obligation, to bring legal action to
restrain such infringement and to recover damages. If IDM elects not to bring
any such legal action IDM may authorise the Distributor to do so in its own name
and at its own expense but solely for its own benefit. IDM’s failure to take
legal action hereunder shall not constitute a waiver or amendment of any other
right of IDM hereunder.

      IDM Initial   CL Initial

 



--------------------------------------------------------------------------------



 



     
May 10, 2005
  25/36

  (e)   If, following a decision by IDM to undertake legal action, (i) IDMs
action against any infringer or any party challenging the validity of the
Product Marks is unsuccessful and allows the infringing party or the party
challenging the validity of the Product Marks to use a colourably similar mark
in the Territory or (ii) the terms of any final settlement reached between IDM
and any infringing party or any party challenging the validity of the Trademark
allows the infringing party or the party challenging the validity of the Product
Marks to use a colourably similar mark in the Territory or, if, following a
decision by IDM not to undertake legal action in response to a written opinion
from a Queen’s Counsel confirming that such action is unlikely to succeed and
which allows the infringing party or the party challenging the validity of the
Product Marks to use a colourably similar mark in the Territory, then the
Parties will meet and agree appropriate commercial amendments to the Agreement
to reflect the change in the market. If the Parties can not agree appropriate
commercial amendments, the Chief Executive Officers of each Party shall attempt
for a period of not more than sixty (60) days to reach an agreement. If the
Chief Executive Officers can not reach an agreement in the said sixty (60) days,
the outcome shall finally be settled by an independent analysis from a mutually
agreed independent third party whose decision shall be binding upon the Parties
and cost of such independent analysis shall be paid entirely by the Party that
the independent third party rules against.     (e)   In the event that either
(i) IDM does not seek an opinion from a Queens Counsel and opts not to defend
against any infringer or any party challenging the validity of the Product Marks
or (ii) opts not to defend against any infringer or any party challenging the
validity of the Product Marks following a recommendation from a Queens Counsel
that a defence would be worthwhile and as a consequence allows the infringing
party or the party challenging the validity of the Product Marks to use a
colourably similar mark in the Territory then the royalty rate payable by CL
herein under shall be immediately lowered to [...***...].

16.3   MAINTENANCE OF THE TRADEMARKS

IDM shall seek and maintain, or shall cause its Affiliates to seek and maintain,
the registration of the Trademarks in the Territory throughout the term of this
Agreement, subject to the limitation of Article 16.4 below.

16.4   INACTIVE OR ABANDONED TRADEMARKS

IDM and/or its Affiliates shall have no obligation to defend and maintain any
Trademark that IDM considers, in its sole discretion, inactive and/or abandoned.

17   TERM AND TERMINATION OF THE AGREEMENT   17.1   TERM OF THE AGREEMENT

This Agreement shall take effect on the Date of Signature and shall, unless
terminated in accordance with Article 17.2, remain in force for the Initial
Term.
At least six (6) months prior to the end of the Initial Term, the Parties will
meet to discuss, in good faith, the possibility and the terms and conditions of
renewing the Agreement.

17.2   TERMINATION

(a)   IDM may terminate this agreement by sixty (60) day prior written notice
(which includes the timelines detailed in (i) and (ii) below), if CL, having
received written notice setting forth any details of any alleged breach of the
following Articles of this Agreement, fails to remedy such default within the
time frames set forth below;

     
IDM Initial
  CL Initial

         
 
  *   Confidential Treatment Requested
under 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2(b)(1)

 



--------------------------------------------------------------------------------



 



     
May 10, 2005
  26/36

  (i)   late payment for the Product not remedied within twenty (20) business
days from receipt of notification;     (ii)   breach of Articles 3.1 (a), 7.1
(h), 7.2 (h) or 7.4 (b) that are not remedied within twenty (20) business days
from receipt of notification;     (iii)   the Distributor fails to commence to
actively promote, market, distribute and sell the Product in the Territory
within three (3) months of the start of the Effective Date.

(b)   The Agreement may be terminated by the Distributor by one (1) month’s
written notice in the event that Marketing Approval have not been granted within
30 (thirty) months from the Date of Signature.   (c)   Subject to Article 22.2
the Agreement may be terminated by either Party, immediately by written notice
in the event:

  (i)   that the other Party filing in any court or agency pursuant to any
statute or regulation, a petition in bankruptcy or insolvency or for
reorganization of the Party or of its assets, or if the other Party proposes a
written agreement of composition or extension of its debts, or if the other
Party shall be served with an involuntary petition against it, filed in any
insolvency proceeding, and such petition shall not be dismissed with sixty
(60) days after the filing thereof, or if the other Party shall propose or be a
party to any dissolution or liquidation, or if the other Party shall make an
assignment for the benefit of creditors;

  (ii)   of failure by the other Party to remedy its default (other than the
defaults listed in Article 17.2 (a)) within (60) days after receipt of a written
request to remedy the default from the terminating Party.

17.3   CHANGE OF CONTROL / ASSIGNMENT

The Agreement may be terminated immediately in writing in the event of a change
of control of the Distributor, i.e. acquisition, directly or indirectly, by any
third party, of any beneficial interest, voting rights or power to direct or
cause the direction of the management and/or policies of the Distributor,
whether through the ownership of voting securities, by contract or otherwise,
where such party manufactures or sells a Competitive Product and said
Competitive Product remains in the portfolio of the combined entity following
portfolio review. If six (6) months after the Distributor informed IDM of the
change of control a decision has not been made regarding whether the Competitive
Product should remain in the combined portfolio the Chief Executive Officers of
each Party shall attempt for a period of not more than sixty (60) days to reach
an agreement on the situation. If the Chief Executive Officers can not agree
appropriate commercial amendments in the said sixty (60) days, IDM shall be
entitled to terminate this Agreement according to Article 17.2 (c) (ii).
IDM acknowledges that this Agreement is being entered into by the Irish branch
of CL. In the near future it is intended to incorporate the Irish branch as a
separate legal entity under common ownership with CL. IDM agrees to the
assignment of the rights, obligations, benefits, and burdens of this agreement
from CL to the Irish affiliated company under common ownership with CL at the
time that Irish branch is incorporated as a separate legal entity.
Save as set forth above neither this Agreement nor any interest hereunder shall
be assignable by either Party without the written consent of the other;
provided, however, that each Party may assign this Agreement without obtaining
the other Party’s consent to any of its Affiliates or to any other person with
which such Party may merge, consolidate or transfer all or substantially all of
such Party’s assets related to the Product. All rights and obligations under
this Agreement and the licenses herein granted shall be binding upon and inure
to the benefit of the successors in interest of the respective Parties. Any
assignment in violation of the foregoing shall be null and void.

17.4   CONSEQUENCES OF TERMINATION


     
IDM Initial
  CL Initial

 



--------------------------------------------------------------------------------



 



     
May 10, 2005
  27/36

(Upon expiration or termination of this Agreement for any reason, the
Distributor shall:

(a)   work together with IDM, and, if applicable, another distributor chosen by
IDM from the moment that the notice of termination has been given, on
transferring and/or assigning, without delay and free of charge, to IDM or its
designee any and all other licenses, approvals, permits and other rights the
Distributor may have acquired under this agreement which may be in the name of
the Distributor relating to the Product in the Territory (i.e. the Acquired
Rights ). To the extent assignment or transfer of the Acquired Rights is not
permitted under local law in the Territory, the Distributor shall co-operate,
upon IDM’s option, in their cancellation or abandonment or in their reissuance
to IDM or its qualified designee. The Distributor shall also deliver to IDM or
its nominee and cease to use IDM Know-How;

(b)   the Distributor shall immediately cease to use and make no further use in
the Territory of the Trademarks and/or any name or marks confusingly similar to
the Trademarks subject to what is set forth below;

(c)   pay immediately to IDM all sums owed to IDM;

(d)   deliver to IDM an accurate and complete customer list;

(e)   not prevent IDM, or another distributor chosen by IDM, from promoting and
selling Product to customers, nor be entitled to any compensation in respect of
such sales;

(f)   be allowed to sell through any remaining stock of the Product or, at IDM’s
option, destroy or transfer to IDM, the Distributor’s inventory of Products
against a refund at the Transfer Price by IDM provided that such Products has
been stored in accordance with IDM’s transport and storage procedure. The
ancillary costs will not be refunded by IDM to Distributor in case of
termination by IDM pursuant to Articles 17.2 (a), 17.2 (b) or 17.2 (c);

and, at IDM’s written option:

(g)   be allowed, should it so desire, to continue to temporarily promote (or
co-promote) the Product to customers (or part of them) until requested to stop
by IDM with one (1) months written notice. For the avoidance of doubt should IDM
desire Distributor to continue promotion and Distributor wish to act in that
capacity beyond termination or expiration then the terms of this agreement shall
continue to apply until the end of the notice period contained in this Article.

18   CONSEQUENTIAL LOSS — INSURANCE   18.1   CONSEQUENTIAL LOSS

Neither Party shall be liable to the other under this Agreement, in tort or
otherwise for special, indirect, punitive, consequential or incidental damages.
For the sake of clarity nothing herein shall limit the liability of either Party
to third parties in respect of claims for death or personal injury arising from
that party’s negligence.

18.2   INSURANCE

Each Party shall:

(a)   obtain and maintain in the Territory, during the term of the Agreement,
commercial general liability insurance, including product liability insurance
that covers their respective obligations under this Agreement with coverage
limits of not less than the local currency equivalent of one million euros
(1,000,000 €) per occurrence. Each insurance policy shall require the insurance
carrier to provide the other Party with no less than thirty (30) days written
notice of any change in the terms of the coverage of the policy or of its
cancellation;



 



--------------------------------------------------------------------------------



 



     
May 10, 2005
  28/36

(b)   not cancel or reduce the level of coverage of such liability insurance
without the other’s written approval;

(c)   provide to the other on first demand with a certificate of insurance
verifying that such insurance is in force.

19   INDEMNIFICATION

19.1   INDEMNIFICATION BY THE DISTRIBUTOR

Subject to the provisions of Articles 19.2 and 19.3, the Distributor shall
defend, indemnify and hold harmless IDM and its Affiliates and their respective
directors, officers, agents and employees (i.e. IDM’s Representatives) from and
against any and all losses, liabilities, claims, damages, penalties, fines,
costs and expenses reasonably and properly incurred (including reasonable legal
fees and other litigation costs, regardless of outcome) and arising out of any
third party claims or any voluntary or mandatory recall of the Product to the
extent caused by:

(a)   the storage, shipment, use, handling, promotion, marketing, distribution
and sale of the Product by the Distributor, its Affiliates and their respective
directors, officers, agents and employees (i.e. Distributor’s Representatives),
or any other non-IDM party after Delivery;

(b)   any claim or failure by the Distributor or Distributor’s Representatives
to comply with governmental requirements relating to the Product including, but
not limited to, the Distributor’s or Distributor’s Representatives’ failure to
report adverse events;

(c)   the Distributor’s or Distributor’s Representatives’ errors, wilful
misconducts, grossly negligent acts or omissions in connection with the Product
or;

(d)   the Distributor’s or Distributor’s Representatives’ violation of the
Distributor’s obligations under this Agreement.

This provision shall survive the expiration or termination of this Agreement.

19.2   INDEMNIFICATION BY IDM

Subject to the provisions of Articles 18.2 (a), 19.1 and 19.3, IDM shall defend,
indemnify and hold harmless the Distributor and its Affiliates and their
respective directors, officers, agents and employees (i.e. Distributor’s
Representatives) from and against any and all losses, liabilities, claims,
damages, penalties, fines, costs and expenses reasonable and properly incurred
(including reasonable legal fees and other litigation costs regardless of
outcome) arising as a result of any third party claims or mandatory or voluntary
recall of the Product to the extent caused by:

(a)   failure of the Product to conform to the Product Specifications during its
shelf life or a failure to comply with GMP in the manufacture, storage and
transport of the Product or any other failure pertaining to the manufacture of
the Product before Delivery;   (b)   any latent or inherent defect in the
Product;   (c)   any wilful act or gross negligence of IDM or IDM’s
Representatives in relation to the Product; or;   (d)   breach by IDM or IDM’s
Representatives of IDM’s obligations under this Agreement, provided, however,
that IDM shall have no obligation to indemnify or hold the Distributor harmless
when or if the Distributor, Distributor’s Representatives, customers or
transferees of the Product have been negligent whether in storing or handling
the Product or otherwise;

 



--------------------------------------------------------------------------------



 



     
May 10, 2005
  29/36

(e)   any claim of failure by IDM or IDM’s Representatives to comply with
governmental requirements relating to the Product including, but not limited to,
IDM’s or IDM’s Representatives’ failure to report adverse events;   (f)   IDM’s
or IDM’s Representatives violation of IDM’s obligations under this Agreement;
  (g)   sale of the Product in the Territory infringes the intellectual property
rights of that third party. This provision shall survive the expiration or
termination of this Agreement.

19.3   INDEMNITY PROCEDURE

Any Party seeking to be indemnified hereunder (i.e. the Indemnified Party) shall
notify the other Party (i.e. the Indemnifying Party) in writing promptly, but no
later than fifteen (15) days after becoming aware of any actual or potential
claim in respect of which indemnification may be sought.

19.4   DEFENCE OF CLAIM

Upon receipt of notice the Indemnifying Party shall have the right, but not the
obligation, to defend against, control the defence of, and settle any such
claim. If the Indemnifying Party elects to assume the defence of any claim, the
Indemnifying Party shall no longer be liable for any legal or other expense
subsequently incurred by the Indemnified Party in connection with the defence.
The Indemnified Party shall co-operate with the Indemnifying Party in the
defence of any claim and shall be entitled to participate in the defence of such
action provided, however, the decisions of counsel for the Indemnifying Party
shall be controlling and the Indemnified Party shall be responsible for the
expenses of its own counsel, if any. There shall be no settlements, whether
agreed to in court or out of court, without the prior written consent of the
Indemnifying Party.

20   ACTIONS OF COMPETITORS, LITIGATION

(a)   The Distributor undertakes to monitor the actions in the Territory of any
direct competitor of IDM and/or the Product and shall promptly inform IDM if it
believes that such competitor is unfairly disparaging the Product or infringing
any national or supranational laws or regulations relating to the sale or
distribution of pharmaceutical products or the promotion, advertising or sale of
such products.

(b)   The Parties shall discuss and agree upon a course of action to deal with a
competitor’s illegal or unfair action which may include, if agreed by both
Parties, bringing any legal proceedings or other appropriate actions before any
competent court Authority or professional body in the Territory subject to the
Parties obtaining a written opinion from a Queen’s Counsel confirming that such
action is likely to succeed.

21   CONFIDENTIALITY   21.1   CONFIDENTIAL INFORMATION

The recipient of any Confidential Information shall receive and keep all
Confidential Information in complete confidence and hereby covenants not to use
any Confidential Information except for the purposes of this Agreement or
disclose or make such Confidential Information available to third parties
except:

(a)   to its employees and responsible sub-contractors or agents who require it
for the purposes of this Agreement and who are bound to the recipient by like
obligations of confidentiality;

(b)   for the purpose of obtaining and maintaining any necessary Regulatory
Approvals;   (c)   to the extent that the disclosing Party may agree in writing;

 



--------------------------------------------------------------------------------



 



     
May 10, 2005
  30/36

(d)   to the extent that such can be demonstrated by written records to be known
to the recipient from a source other than discloser or its Affiliates at the
time of receipt from discloser or its Affiliates hereunder;

(e)   to the extent that such is a matter of public knowledge at the time of
disclosure hereunder or becomes a matter of public knowledge other than by
breach of this Agreement by the recipient, its employees or anyone that received
Confidential Information from the recipient.

21.2   PRIOR CONFIDENTIALITY AGREEMENT

Confidential Information disclosed by IDM to the Distributor prior to the Date
of Signature under the Confidentiality Agreement shall be governed by such
Confidentiality Agreement until its expiration and thereafter shall be treated
as Confidential Information under Article 21.1 notwithstanding the expiration of
the prior Confidentiality Agreement. All Confidential Information disclosed by
IDM to the Distributor after the Date of Signature shall be governed by this
Article 21.

22   GOVERNING LAW — DISPUTES   22.1   GOVERNING LAW

This Agreement shall be governed by, and construed in accordance with the laws
of the defendant, without regard to any provisions relating to the conflict of
jurisdictional legal requirements.

22.2   DISPUTES   22.2.1   Mediation

Prior to engaging in any formal dispute resolution with respect to any dispute,
controversy or claim arising out of or in relation to the License Agreement or
the breach, termination or invalidity thereof (each, a “Dispute”), the Chief
Executive Officers of the respective Parties or their authorized designees shall
attempt for a period not less than sixty (60) days to resolve such Dispute. Any
Dispute that cannot be settled amicably by agreement of the Parties pursuant to
the preceding sentence, shall be finally settled by binding arbitration.

22.2.2   Arbitration

Arbitration shall be held in English in accordance with the rules of CEPANI
(Centre Belge pour l’Etude et la Pratique de l’Arbitrage National et
International) by a panel of three arbitrators appointed in accordance with such
rules. The place of arbitration shall be Brussels. Language of arbitration shall
be English.
The arbitrators shall be appointed by agreement between the Parties or failing
agreement within a period of twenty one (21) business days shall be appointed at
the request of any Party by the Secretary-General for the time being of CEPANI.
So far as possible, the decision of the arbitrators shall be given within twenty
one (21) business days from the decision to report to arbitration of their
appointment and shall be final and binding on the Parties who renounce any right
of appeal against such arbitration award.

23   FORCE MAJEURE

Any violation of this Agreement resulting from an event of force majeure, such
as riot, boycott, strike, flood, act of God, act of war or terrorism,
regulations or laws of any government shall not be considered a breach of this
Agreement, provided that the Party affected thereby uses its best efforts to
remedy the situation. In the event any violation of this Agreement, as a result
of an event of force majeure, continues for more than three (3) months, the
Party not affected thereby shall have the right to terminate this Agreement with
immediate effect by written notice sent to the other Party.


 



--------------------------------------------------------------------------------



 



     
May 10, 2005
  31/36

24   REPRESENTATIONS AND WARRANTIES

24.1   REPRESENTATIONS AND WARRANTIES OF IDM

IDM represents and warrants that as of the date hereof:

24.1.1   Organization and authority

IDM is duly organized, validly existing and in good standing under the laws of
France and have all necessary power and authority to enter into this Agreement,
to carry out its obligations hereunder and to consummate the transactions
contemplated hereby. The execution and delivery of this Agreement by iDM, the
performance by it of its obligations hereunder and the consummation by it of the
transactions contemplated hereby have been duly authorized by all requisite
action on its part. This Agreement has been duly executed and delivered by IDM,
and (assuming due authorization, execution and delivery by the other person
signatory hereto) this Agreement constitutes a legal, valid and binding
obligation of IDM enforceable against it in accordance with its terms.

24.1.2   No conflict

The execution, delivery and performance of this Agreement by IDM does not and
will not (i) violate, conflict with or result in the breach of any provision of
its Certificate of Incorporation or By-laws, (ii) conflict with or violate any
law, governmental regulation or governmental order applicable to IDM or any of
its assets, properties or businesses or (iii) conflict with, result in any
breach of, constitute a default (or event which with the giving of notice or
lapse of time, or both, would become a default) under, require any consent
under, or give to others any rights pursuant to, any contract, agreement or
arrangement by which IDM is bound; except to the extent that any conflict under
(ii) or (iii) above would not prevent or materially delay the consummation of
the transactions contemplated by this Agreement. Without limiting the generality
of the foregoing, IDM’s rights under the terms of the agreement signed between
Ciba-Geigy and TherAtid, Inc. (TherAtid, Inc merged with Jenner Technologies
Corporation in 1996, which became Jenner Biotherapies Inc., holder of the
Product rights. Those rights were acquired by IDM in 2003) and effective since
April 4, 1996 remain valid, IDM to the best of its knowledge as of the Date of
Signature is not in breach of any of the terms of that agreement, IDM’s rights
under that agreement remain exclusive and any consents under that agreement
necessary to effect the grant of rights to the Distributor have been obtained.

24.1.3   Ownership

To the knowledge of IDM, IDM is either (i) the owner of the entire right, title
and interest in and to the Product and Trademarks in the Territory or (ii) has
been granted a license thereof and has the right to grant to CL the rights
granted herein. There are no further rights or intellectual property rights
under which the Distributor would require a license to be able to market, sell,
promote, or import the Product in the Territory.

24.1.4   Enforceability

To the knowledge of IDM, the Product, Patents and Trademarks have not been
adjudged invalid or unenforceable in whole or part in the Territory.

24.1.5   Actions

To the knowledge of IDM, no actions have been asserted or are pending, nor, to
the knowledge of IDM, has any such action been threatened, against IDM
challenging or seeking to deny or restrict the use by IDM of any of the Product
or Trademarks. No IDM Site is subject to any investigation or sanction from any
Authority. IDM has not withheld material information from any submission to any
Authority regarding the Product and is not aware of any significant matter
regarding the Product that is not disclosed in any such application. IDM fully
complied with GMP in the development of the Dossier and the Product.

24.1.6   No infringement

 



--------------------------------------------------------------------------------



 



     
May 10, 2005
  32/36

To IDM’s knowledge, the use of the Product and Trademarks in connection with the
business of CL as contemplated herein does not conflict with, misappropriate, or
infringe the intellectual property rights of any third party and it has received
no notices, claims or actions from any third party of such nature.

24.1.7   Warranty

To IDM’s knowledge, none of the rights licensed hereunder conflict with any
license or covenant not to sue granted by IDM to any third party.
For the sake of clarity, subject to Articles 17.2 (c) but not 22, these
warranties are essential conditions of this Agreement and if any transpire not
to be wholly accurate CL shall have the right to terminate this Agreement and
seek damages from IDM. Provided that the Chief Executive Officers of each Party
have met within fifteen (15) days from having knowledge of the issue and have
been unable to resolve the issue within thirty (30) days from their initial
conversation on the issue.

24.2   REPRESENTATIONS AND WARRANTIES OF CL

CL represents and warrants that as of the date hereof:

24.2.1   Organization and authority

CL is duly organized, validly existing and in good standing under the laws of
Ireland and has all necessary power and authority to enter into this Agreement,
to carry out its obligations hereunder and to consummate the transactions
contemplated hereby. The execution and delivery of this Agreement by CL, the
performance by it of its obligations hereunder and the consummation by it of the
transactions contemplated hereby have been duly authorized by all requisite
action on its part. This Agreement has been duly executed and delivered by CL,
and (assuming due authorization, execution and delivery by the other person
signatory hereto) this Agreement constitutes a legal, valid and binding
obligation of CL enforceable against it in accordance with its terms.

24.2.2   No conflict

The execution, delivery and performance of this Agreement by CL does not and
will not (i) violate, conflict with or result in the breach of any provision of
its Certificate of Incorporation or By-laws, (ii) conflict with or violate any
law, governmental regulation or governmental order applicable to CL or any of
its assets, properties or businesses or (iii) conflict with, result in any
breach of, constitute a default (or event which with the giving of notice or
lapse of time, or both, would become a default) under, require any consent
under, or give to others any rights pursuant to, any contract, agreement or
arrangement by which CL is bound; except to the extent that any conflict under
(ii) or (iii) above would not prevent or materially delay the consummation of
the transactions contemplated by this Agreement.
For the sake of clarity, subject to Articles 17.2 (c) but not 22, these
warranties are essential conditions of this Agreement and if any transpire not
to be wholly accurate IDM shall have the right to terminate this Agreement and
seek damages from CL. Provided that the Chief Executive Officers of each Party
have met within fifteen (15) days from having knowledge of the issue and have
been unable to resolve the issue within thirty (30) days from their initial
conversation on the issue.

25   MISCELLANEOUS   25.1   ENTIRE AGREEMENT

(a)   This Agreement, together with the Schedules and the Confidentiality
Agreement, sets forth the entire agreement and understanding between the Parties
as to its subject matter. Except as otherwise provided expressly herein, no
modification, amendment or supplement to this Agreement, to the Schedules or to
the Confidentiality Agreement shall be effective for any purpose unless in
writing and signed by the Parties.

     
IDM Initial
  CL Initial

 



--------------------------------------------------------------------------------



 



     
May 10, 2005
  33/36

(b)   In the event of discrepancy between this Agreement and any other agreement
or ancillary document, including between this Agreement and IDM’s conditions of
sale (as amended from time to time), the provisions of this Agreement shall
prevail.

25.2   No WAIVER

(a)   Continued supply by IDM of Products to the Distributor after the
termination of this Agreement shall not be construed as a waiver of the
termination, or as a renewal of, this Agreement.

(b)   Failure by either Party hereto to enforce at any time any of the
provisions of this Agreement shall not be construed as a waiver of its rights
hereunder. Any waiver of a breach of any provision hereof shall not affect
either Party’s rights in the event of any additional breach.

25.3   PUBLIC ANNOUNCEMENTS

Neither Party shall make any public announcement or press release regarding the
content or signature of this Agreement without the other Party’s prior written
consent other than as may be required by law or any stock exchange rules. The
Parties shall endeavour to agree the text and content of any such public
announcement or press release.

25.4   NOTICES

(a)   Any notice or other written communication required or permitted hereunder
shall be in writing and:

  (i)   delivered personally to the officer of the Party to whom it is directed,
or

  (ii)   sent by registered mail, postage prepaid, return receipt requested
(provided that such notice or other written communication shall not be forwarded
by mail if on the date of mailing there exists an actual or imminent postal
service disruption in the city from which such communication is to be mailed or
in which the address of the recipient is found);

      or,     (iii)   by a confirmed telefax.

(b)   All such notices shall be addressed to the Party to whom it is directed as
follows:

  (i)   If to IDM, to the attention of:

      by mail or personal delivery at the address set out on page 1,
by telephone:
  +33 (0)1 40 09 04 11
by fax:
  +33 (0)1 40 09 04 25
with copy to:
  IDM France SA — Legal Department
172 rue de Charonne
75545 PARIS Cedex 11
France

  (ii)   To the Distributor, to the attention of:

      by mail or personal delivery at the address set out on page 1,
by telephone:
  + 353 1 631 9352
by fax:
  + 353 1 631 9452
with copy to:
  Allistair Booth
 
  Stringer Saul
 
  Hanover Square
 
  London W 1 S 1 HU
 
  United Kingdom

 



--------------------------------------------------------------------------------



 



May 10, 2005   34 / 36

(c)   Any such notice or other written communication shall, if sent by
registered mail as aforesaid be effective upon receipt thereof; if given by
telex or telefax, shall be effective on the first business day after the sending
thereof; and if given by personal delivery shall be effective on the day of
delivery.   (d)   Either Party may at any time change its address by giving
notice of such change of address to the other Party in the manner specified
herein.   25.5   SEVERABILITY

Any provision of this Agreement part thereof that is or becomes, invalid, void
or unenforceable in any jurisdiction, shall, as to such jurisdiction, be
ineffective to the extent of such invalidity or unenforceability. The remaining
provisions of this Agreement shall remain in full force and effect, to the
extent that the purpose of this Agreement is not materially altered, or the
validity or enforceability of such provisions in any other jurisdiction
affected, and neither Party hereto shall be discharged from its obligations
hereunder.
The Parties agree that the invalid or unenforceable provision shall be replaced
with a provision which accomplishes, to the extent possible, the original
business purpose and economic benefit of the provision in a valid and
enforceable manner, the Distributor and IDM shall endeavour in good faith to
agree upon the wording of any replacement provision.

25.6   LANGUAGE

This Agreement is executed in the English language. A translation of this
Agreement may be provided for understanding; provided however, that in the event
of any discrepancy or contradiction between this original English version and
any translation thereof, this original English version shall prevail.
This Agreement shall be executed in two (2) original copies. Two (2) sets of
Schedules shall be initialled by the Parties for identification and acceptance.

25.7   EXPENSES

Any costs and expenses incurred in connection with the transactions contemplated
herein by either Party prior to the Date of Signature shall be at such Party’s
expense.
IN WITNESS HEREOF, the Parties have caused this Agreement to be executed by
their duly authorised representatives on the dates stated below their
signatures.

              On behalf of IDM   On behalf of CL     Jean-Loup Romet-Lemonne  
Mark Evans    
CEO
Date
  -s- Jean-Loup Romet-Lemonne [a18902a1890207.gif]   CEO
Date   -s- Mark Evans [a18902a1890208.gif]

      IDM Initial   CL Initial (IDM INITIAL) [a18902a1890205.gif]   (CL INITIAL)
[a18902a1890206.gif]

 



--------------------------------------------------------------------------------



 



May 10, 2005   35 / 36

26 SCHEDULES

26.1   SCHEDULE A

Product Specifications: description of the current packaging of the Product is
due by IDM at least three (3) months before Effective Date and shall be attached
to the Agreement as part of it.

26.2   SCHEDULE B

Purchase of the Products: Standard Operating Procedures according to which the
Distributor shall purchase the Products from IDM. Such Standard Operating
Procedures should be approved by the Parties three (3) months prior Effective
Date and attached to the Agreement as part of it. - Adverse Events: The Parties’
respective pharmaco-vigilance rights and obligations and the Standard Operating
Procedures according to which the Distributor and IDM shall report the Adverse
Events. Such Standard Operating Procedures should be approved by the Parties
three (3) months prior Effective Date and attached to the Agreement as part of
it. — Return of Product: Standard Operating Procedures according to which the
Distributor shall return the defective Product. Such Standard Operating
Procedures should be approved by the Parties three (3) months prior Effective
Date and attached to the Agreement as part of it. — Commercial Packaging:
Standard Operating Procedures describing the commercial packaging and the
responsibilities of IDM and the Distributor regarding commercial
packaging-related issues. Such Standard Operating Procedures should be approved
by the Parties three (3) months prior Effective Date and attached to the
Agreement as part of it.

26.3   SCHEDULE B-1

Standard Operating Procedures according to which the packaging of the Product is
modified. It shall be attached to the Agreement at least three (3) months prior
Effective Date and be part of it.

26.4   SCHEDULE C

Minimum Annual Quotas (volume): To be agreed between the Parties and attached to
the Agreement at least three (3) months prior Effective Date and be part of it.

26.5   SCHEDULE D

Distributor‘s marketing plan: due by CL at least three (3) months before
Effective Date. To be attached to this Agreement and be part of it.

 



--------------------------------------------------------------------------------



 



May 10, 2005   36 / 36

27 SCHEDULE E — PATENT LIST
N-á-L-alanyl-D-isoglutaminyl-L-alanine-2-(1,2-dipalmitoyl-sn-glycero-3-hydroxyphosphoryloxy)-ethylam
ide, also called muramyl tripeptide phosphatidylethanolamine (MTP-PE), was first
patented and developed by Ciba Geigy (now Novartis), then by Jenner
Biotherapies, which IP rights were fully transferred to IDM in 2003. Related
patent families are the followings, expiration dates and main claims are
indicated:
[...***...]

      IDM Initial   CL Initial     (CL INITIAL) [a18902a1890206.gif]

         
 
  *   Confidential Treatment Requested
under 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2(b)(1)

 